[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
In 1992, appellant Anthony Ridley pleaded guilty to the charge of gross sexual imposition and was sentenced by the trial court to one year of incarceration.  That sentence ran concurrently with Ridley's sentence on two unrelated charges.  Ridley was still incarcerated when this appeal was submitted for decision.
After a hearing earlier this year, Ridley was classified as a sexually-oriented offender.  Ridley now objects to this classification, claiming in his sole assignment of error that insufficient evidence was presented at the hearing to support the classification.  We disagree and overrule Ridley's assignment of error.
R.C. 2950.04, 2950.05, 2950.06, and 2950.07 impose certain registration, notification, and verification requirements on a sexually oriented-offender who is released from prison and enters a community. The requirements arise as a matter of law, provided only that the offender meets the statutory definition.  The statutory definition of a sexually-oriented offender includes one who (1) has been convicted of or pleaded guilty to a sexually-oriented offense;1 and (2) has been incarcerated for the offense and is released after July 1, 1997.2
Ridley pleaded guilty to gross sexual imposition.  This offense is a sexually-oriented offense.3  When Ridley is released from prison, it will be after July 1, 1997.  Ridley is therefore subject to the registration, notification and verification requirements applicable to sexually-oriented offenders as a matter of law.
Therefore, we affirm the judgment of the trial court.  Further, a certified copy of this Judgment Entry shall constitute the mandate to be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
  __________________ Gorman, P.J.,
Painter and Sundermann, JJ.
1 R.C. 2950.04(A).
2 R.C. 2950.04(A)(1).
3 R.C. 2950.01(D)(1).